Case 2:21-bk-12546-ER   Doc 19 Filed 04/13/21 Entered 04/13/21 11:14:56   Desc
                         Main Document    Page 1 of 5
Case 2:21-bk-12546-ER   Doc 19 Filed 04/13/21 Entered 04/13/21 11:14:56   Desc
                         Main Document    Page 2 of 5
Case 2:21-bk-12546-ER   Doc 19 Filed 04/13/21 Entered 04/13/21 11:14:56   Desc
                         Main Document    Page 3 of 5
Case 2:21-bk-12546-ER   Doc 19 Filed 04/13/21 Entered 04/13/21 11:14:56   Desc
                         Main Document    Page 4 of 5
Case 2:21-bk-12546-ER   Doc 19 Filed 04/13/21 Entered 04/13/21 11:14:56   Desc
                         Main Document    Page 5 of 5
